Allowable Subject Matter
	Claims 1, 6-13, 15, and 20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 15, the prior art of record fails to teach or suggest, either alone or in combination “pull-down transistor, having a gate electrically connected to the pull-down control module, a first electrode electrically connected to the output module, and a second electrode receiving the second voltage end, the pull-down transistor configured to turn off an output transistor in the reset state to stop writing the nth-stage clock signal into an output end of the output module; a reset transistor, having a gate electrically connected to the gate of the pull-down transistor, a first electrode electrically connected to the output end of the output module, and a second electrode electrically connected to the first voltage end, the reset transistor configured to, in the reset state, pull down the output end of the output module such that a driving transistor of the pixel driving circuit is turned off; and a first storage capacitor, electrically connected between the pull-down transistor and the second voltage end, configured to maintain gate voltages of the pull-down transistor and the reset transistor; wherein the pull-down module is configured to, in a reset state, utilize the second voltage end to turn off the output transistor of the output module and connect the first voltage end to an output end of the output module to pull down the output end of the output module such that the driving transistor of the pixel driving circuit is turned off; wherein the pull-down control module comprises: a first transistor, having a gate electrically connected to the scan control module, a first electrode electrically connected to a third voltage end, and a second electrode electrically connected to the gate of the pull-down transistor; the first 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEJOON AHN/Primary Examiner, Art Unit 2628